Exhibit 10.1


CDW CORPORATION


SENIOR MANAGEMENT INCENTIVE PLAN
As Amended and Restated Effective January 1, 2020


I. Purposes
The purposes of the CDW Corporation Senior Management Incentive Plan, as Amended
and Restated effective January 1, 2020 (the “Plan”), are to retain and motivate
the officers and other employees of CDW Corporation and its subsidiaries who
have been designated by the Committee to participate in the Plan for a specified
Performance Period by providing them with the opportunity to earn incentive
payments based upon the extent to which specified performance goals have been
achieved or exceeded for the Performance Period. The Plan as set forth herein
constitutes an amendment and restatement of the CDW Corporation Amended and
Restated 2013 Senior Management Incentive Plan.
II. Definitions
“Award” shall mean an award to which a Participant may be entitled under the
Plan if the performance goals for a Performance Period are satisfied. An Award
may be expressed as a fixed cash amount or pursuant to a formula that is
consistent with the provisions of the Plan.
“Board” shall mean the Board of Directors of the Company.
“Code” shall mean the Internal Revenue Code of 1986, as amended.
“Committee” shall mean the Compensation Committee of the Board, or a
subcommittee thereof, or such other committee designated by the Board that
satisfies any then applicable requirements of the principal national stock
exchange on which the common stock of the Company is then traded to constitute a
compensation committee, and which consists of two or more members of the Board,
each of whom is a “non-employee director” within the meaning of the Securities
Exchange Act of 1934, as amended.
“Company” shall mean CDW Corporation, a Delaware corporation, and any successor
thereto.
“Participant” shall mean an officer or other employee of the Company or any of
its subsidiaries who is designated by the Committee to participate in the Plan
for a Performance Period, in accordance with Article III.
“Performance Period” shall mean any period for which performance goals are
established pursuant to Article IV. A Performance Period may be coincident with
one or more fiscal years of the Company or a portion of any fiscal year of the
Company.




ACTIVE 255674628



--------------------------------------------------------------------------------

Exhibit 10.1


“Plan” shall mean the CDW Corporation Senior Management Incentive Plan, as
Amended and Restated Effective January 1, 2020, as set forth herein, as it may
be amended from time to time.
III. Administration
1.General. The Plan shall be administered by the Committee, which shall have the
full power and authority to interpret, construe and administer the Plan and
Awards granted hereunder (including in each case reconciling any
inconsistencies, correcting any defaults and addressing any omissions). The
Committee’s interpretation, construction and administration of the Plan and all
its determinations hereunder shall be final, conclusive and binding on all
persons for all purposes.
2.Powers and Responsibilities. The Committee shall have the following
discretionary powers, rights and responsibilities in addition to those described
in Section 3.1.
(a)    to designate the Participants for a Performance Period;
(b)
to establish the performance goals and targets and other terms and conditions
that are to apply to each Participant’s Award;

(c)
to determine that the performance goals for a Performance Period and other
material terms applicable to the Award have been satisfied;

(d)
subject to Section 409A of the Code, to determine whether, and under what
circumstances and subject to what terms, an Award is to be paid on a deferred
basis, including whether such a deferred payment shall be made solely at the
Committee’s discretion or whether a Participant may elect deferred payment; and

(e)
to adopt, revise, suspend, waive or repeal, when and as appropriate, in its sole
and absolute discretion, such administrative rules, guidelines and procedures
for the Plan as it deems necessary or advisable to implement the terms and
conditions of the Plan.

3.Delegation of Power. The Committee may delegate some or all of its power and
authority hereunder to the Chief Executive Officer or other executive officer of
the Company as the Committee deems appropriate.
IV. Performance Goals
The Committee shall establish for each Performance Period one or more
performance goals for each Participant or for any group of Participants (or
both). Performance goals may be based on one or more corporate-wide or
subsidiary, division, operating unit or individual measures, including without
limitation any of the following: the attainment by a share of Common Stock of a
specified Fair Market Value for a specified period of time; increase in
stockholder value; earnings per share; return on or net assets; return on
equity; return on investments; return on capital or invested capital; total
stockholder return; earnings or income of


2
ACTIVE 255674628



--------------------------------------------------------------------------------

Exhibit 10.1


the Company before or after taxes and/or interest; earnings before interest,
taxes, depreciation and amortization (“EBITDA”); EBITDA margin; operating
income; revenues; operating expenses, attainment of expense levels or cost
reduction goals; market share; cash flow, cash flow per share, cash flow margin
or free cash flow; interest expense; economic value created; gross profit or
margin; operating profit or margin; net cash provided by operations;
price-to-earnings growth; and strategic business criteria, consisting of one or
more objectives based on meeting specified goals relating to market penetration,
customer acquisition, business expansion, cost targets, customer satisfaction,
reductions in errors and omissions, reductions in lost business, management of
employment practices and employee benefits, supervision of litigation,
supervision of information technology, quality and quality audit scores,
efficiency, and acquisitions or divestitures; any combination of the foregoing,
or any other objective or subjective corporate-wide or subsidiary, division,
operating unit or individual measures, whether or not listed herein. Each such
goal may be expressed on an absolute or relative basis and may include
comparisons based on current internal targets, the past performance of the
Company (including the performance of one or more subsidiaries, divisions, or
operating units) or the past or current performance of one or more other
companies or market indices (or a combination of such past and current
performance). In addition to the ratios specifically enumerated above,
performance goals may include comparisons relating to capital (including, but
not limited to, the cost of capital), shareholders’ equity, shares outstanding,
assets or net assets, sales or any combination thereof. The applicable
performance measures may be applied on a pre- or post-tax basis and may be
adjusted to include or exclude any identified components of any performance
measure, including, without limitation, foreign exchange gains and losses, asset
writedowns, acquisitions and divestitures, change in fiscal year, unbudgeted
capital expenditures, special charges such as restructuring or impairment
charges, debt refinancing costs, extraordinary or noncash items, unusual,
infrequently occurring, nonrecurring, one-time or other unusual or unanticipated
events affecting the Company or its financial statements or changes in law or
accounting principles (“Adjustment Events”). In the sole discretion of the
Committee, the Committee may amend or adjust the performance measures or other
terms and conditions of an outstanding award in recognition of any Adjustment
Events. Performance goals shall be subject to such other special rules and
conditions as the Committee may establish at any time.
V. Terms of Awards
4.Performance Goals and Targets. At the time one or more performance goals are
established for a Performance Period, the Committee also shall establish an
Award opportunity for each Participant or group of Participants, which shall be
based on the achievement of such specified performance goals. The amount payable
to a Participant upon achievement of the applicable performance goals may be
expressed in terms of a formula or standard, including a fixed cash amount, the
allocation of a bonus pool or a percentage of the Participant’s base salary. The
Committee reserves the discretion to increase or decrease the amount of any
payment with respect to any Award that would otherwise be made to any
Participant pursuant to the performance goals established in accordance with
Article IV, and may exercise such discretion based on the extent to which any
other performance goals are achieved, regardless of whether such performance
goals are set forth in this Plan or are assessed on an objective or subjective
basis. With respect to each Award, the Committee may establish terms regarding
the


3
ACTIVE 255674628



--------------------------------------------------------------------------------

Exhibit 10.1


circumstances in which a Participant will be entitled to payment notwithstanding
the failure to achieve the applicable performance goals or targets (e.g., where
the Participant’s employment terminates due to death or disability or where a
change in control of the Company occurs).
5.Payments. At the time the Committee determines an Award opportunity for a
Participant, the Committee shall also establish the payment terms applicable to
such Award. Such terms shall include when such payments will be made; provided,
however, that the timing of such payments shall in all instances either
(A) satisfy the conditions of an exception from Section 409A of the Code (e.g.,
the short-term deferrals exception described in Treasury Regulation
Section 1.409A-1(b)(4)), or (B) comply with Section 409A of the Code and
provided, further, that in the absence of such terms regarding the timing of
payments, such payments shall occur no later than the 15th day of the third
month of the calendar year following the calendar year in which the
Participant’s right to payment ceased being subject to a substantial risk of
forfeiture.
VI. General
6.Effective Date. The Plan became effective as of the date the Plan was approved
by the Board.
7.Amendments and Termination. The Board may amend the Plan as it shall deem
advisable; provided, however, that no amendment may materially impair the rights
of a Participant with respect to an outstanding Performance Period. The Board
may terminate the Plan at any time.
8.Non-Transferability of Awards. No award under the Plan shall be transferable
other than by will, the laws of descent and distribution or pursuant to
beneficiary designation procedures approved by the Company. Except to the extent
permitted by the foregoing sentence, no award may be sold, transferred,
assigned, pledged, hypothecated, encumbered or otherwise disposed of (whether by
operation of law or otherwise) or be subject to execution, attachment or similar
process. Upon any attempt to sell, transfer, assign, pledge, hypothecate,
encumber or otherwise dispose of any such award, such award and all rights
thereunder shall immediately become null and void.
9.Tax Withholding. The Company shall have the right to withhold from the payment
of any award hereunder or require, prior to the payment of any award hereunder,
payment by the Participant of any Federal, state, local or other taxes which may
be required to be withheld or paid in connection with such award.
10.No Right of Participation or Employment. No person shall have any right to
participate in the Plan. Neither the Plan nor any award made hereunder shall
confer upon any person any right to continued employment by the Company or any
subsidiary or affiliate of the Company or affect in any manner the right of the
Company or any subsidiary or affiliate of the Company to terminate the
employment of any person at any time without liability hereunder.


4
ACTIVE 255674628



--------------------------------------------------------------------------------

Exhibit 10.1


11.Governing Law. The Plan and each award hereunder, and all determinations made
and actions taken pursuant thereto, to the extent not otherwise governed by the
Code or the laws of the United States, shall be governed by the laws of the
State of Delaware and construed in accordance therewith without giving effect to
principles of conflicts of laws.
12.Other Plans. Payments pursuant to the Plan shall not be treated as
compensation for purposes of any other compensation or benefit plan, program or
arrangement of the Company or any of its subsidiaries, unless either (a) such
other plan provides that compensation such as payments made pursuant to the Plan
are to be considered as compensation thereunder or (b) the Board or the
Committee so determines in writing. The adoption of the Plan shall not be
construed as limiting the power of the Board or the Committee to adopt such
other incentive arrangements as it may otherwise deem appropriate.
13.Binding Effect. The Plan shall be binding upon the Company and its successors
and assigns and the Participants and their beneficiaries, personal
representatives and heirs. If the Company becomes a party to any merger,
consolidation or reorganization, then the Plan shall remain in full force and
effect as an obligation of the Company or its successors in interest, unless the
Plan is amended or terminated pursuant to Section 6.2.
14.Unfunded Arrangement. The Plan shall at all times be entirely unfunded and no
provision shall at any time be made with respect to segregating assets of the
Company for payment of any benefit hereunder. No Participant shall have any
interest in any particular assets of the Company or any of its affiliates by
reason of the right to receive a benefit under the Plan and any such Participant
shall have only the rights of an unsecured creditor of the Company with respect
to any rights under the Plan.
15.Awards Subject to Clawback. The Awards granted under this Plan and any cash
payment delivered pursuant to an Award are subject to forfeiture, recovery by
the Company or other action pursuant to the terms of the applicable Award or any
clawback or recoupment policy which the Company may adopt from time to time,
including without limitation any such policy which the Company may be required
to adopt under the Dodd-Frank Wall Street Reform and Consumer Protection Act and
implementing rules and regulations thereunder, or as otherwise required by law.


5
ACTIVE 255674628

